Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/22 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the module executing the nozzle to open and close and the nozzle configured to permit and block fluid flow must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-7, 10-14, 16, 19-22, and 26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, applicant’s disclosure does not provide support for how “a programmable spray module programmed to control the at least one actuatable automatic spray nozzle between open and closed positions” and “the at least one actuatable automatic spray nozzle adjusts a cycle of delivery of fluid from the fluid tank to the young avian animals by reversibly permitting or blocking fluid flow from the fluid tank to the stationary nozzle tip.” In other words, applicant’s disclosure does not provide support for how the module executes the nozzle to open and close or how the nozzle is configured to permit and block fluid flow.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-7, 10-14, 16, 19-22, and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding at least claims 1, 14, and 22, any term comprising “able” is unclear with regards to the metes and bounds of the limitations since it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. The Examiner suggests replacement of these terms with more definite terms such as “configured,” “programmed,” etc.
Further regarding claim 1, the differentiation between “a programmable spray module programmed to control the at least one actuatable automatic spray nozzle between open and closed positions” and “the at least one actuatable automatic spray nozzle adjusts a cycle of delivery of fluid from the fluid tank to the young avian animals by reversibly permitting or blocking fluid flow from the fluid tank to the stationary nozzle tip” is unclear. In other words, the differentiation between the module controlling the nozzle to open and close vs. the nozzle permitting and blocking fluid flow is unclear. Applicant merely summarizes these functions in the summary of their invention on page 2 of their disclosure without providing any further details throughout the remainder of the disclosure. Since the criticality of the present claims is directed towards the types of droplets produced by the nozzle and module, these details are necessary.
Further regarding claim 5, the phrase “the base” lacks antecedent basis.
Further regarding claim 22, it is unclear which limitations are further limiting beyond those already recited in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Regarding claim 4, claim 4 does not depend from “a claim previously set forth.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-14, 16, 19-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson US 4,449,968 in view of Correa US 2008/0195064.

Regarding claim 1, Peterson teaches an automated spray applicator for young avian animals, comprising: 
a housing (figure 1);
at least one actuatable automatic spray nozzle comprising a stationary nozzle tip (42); and 
a spray module to control the at least one actuatable automatic spray nozzle between open and closed positions (57/34/35/etc. as shown in figures 2 & 4 and described in at least column 4 lines 12-13, 20-68, column 5 lines 1-20, etc.), wherein the spray module is in electrical, pneumatic or hydraulic connection with the at least one actuatable automatic spray nozzle (as summarized in figure 4); 
wherein the at least one actuatable automatic spray nozzle is in fluid communication with a fluid tank (fluid tank 52 as shown in figures 2 and 4); 
wherein the at least one actuatable automatic spray nozzle adjusts a cycle of delivery of fluid from the fluid tank to the young avian animals by reversibly permitting or blocking fluid flow from the fluid tank to the stationary nozzle tip, thereby controlling flow rate and droplet size from the stationary nozzle tip (as previously described in at least column 4 line 20-column 5 line 20, etc.),
wherein the at least one actuatable automatic spray nozzle produces during use droplets such that up to 80% of the droplets have diameters sized from 125 to 300 micron (column 6 lines 38-51) from a fluid pressurized from 30 psi to 80 psi (column 4 lines 33-35, 66-68, etc.); 
but does not specify the module as a programmed programmable module; or greater than 90% of the droplets comprise the recited diameter range.
Correa; however, does teach a programmable spray module (20/21 and figure 2 as described in paragraph 0061). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such programmable module, in order to incorporate increase efficient functions of the device; since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.
Furthermore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide greater than 90% of the droplets within the recited diameter range, in order to provide efficient use of the system for the intended purpose of providing such droplet sizes for various vaccine applications; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art; and Peterson renders such various values as result effective variables “Of course, slight variation in nozzle configuration and variation in the back pressure of the vaccine is likely to change the droplet size of the vaccine as it is discharged into the cabinet.  It has been found that less than one-tenth of one percent of the droplets are discharged by the nozzles in the inhalation region of 8 microns or less in diameter” (column 6 lines 45-51); and this value is a mere embodiment of applicant’s invention where applicant fails to describe any particular criticality to such value (applicant’s paragraph 0099).

Regarding claim 2, the references teach the spray applicator of claim 1, wherein the nozzle tip produces droplets of 150 microns during use (as previously described); but does not specify wherein the nozzle tip is an 8001E or 6501E nozzle tip.
However, such types of nozzle tips are well known. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a nozzle tip, in order to enable providing the previously disclosed droplet sizes efficiently; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.    

Regarding claim 4, the references teach the spray applicator of claim 26, but do not specify wherein the rolling means comprises a locking means to reversibly prevent the rolling means from rolling during use.
However, such types of locking means are well known. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a locking means, in order to avoid inadvertent/undesired movement of the system during use.

Regarding claim 5, the references teach the spray applicator of claim 1, wherein Peterson further teaches the base comprises a standing means, for maintaining the applicator in a fixed position when movement of the applicator is not desired (as shown in figure 1).

Regarding claim 6, the references teach the spray applicator of claim 1, wherein Peterson further teaches a tank holder is mounted to the housing (such as ledge of platform 21 as inherently shown in figures 1-2).

Regarding claim 7, the references teach the spray applicator of claim 6, wherein Peterson further teaches the tank comprises a lid (as shown in at least figures 1-2), 
but do not specify a fluid level float.
However, such elements are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such elements, in order to provide a more conveniently, efficient and safe system, especially in light of the air pressurization.

Regarding claim 10, the references teach the spray applicator of claim 1, wherein Correa further teaches the flow of fluid is functionally connected to a sensor, wherein the sensor relays/communicates a fluid flow status to a user via the spray module or via a light indicator during use (paragraph 0080). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such functions, in order to efficiently and safely operate the system.

Regarding claim 11, the references teach the spray applicator of claim 1, wherein Correa further teaches a vertical nozzle hood assembly adjustment rod is connected to the housing via a rod attachment means (inherently taught at 252b of figure 27). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such vertical adjustment means, in order to enhance vaccine distribution options; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.    

Regarding claim 12, the references teach the spray applicator of claim 11, wherein Correa further teaches attached to the vertical rod is a horizontal nozzle hood adjustment rod, which attaches to vaccine hood panels via vaccine hood panel attachment means (better shown in annotated figure 27 below). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such adjustment means, in order to enhance vaccine distribution options; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.       

    PNG
    media_image1.png
    529
    449
    media_image1.png
    Greyscale


Regarding claim 13, the references teach the spray applicator of claim 12, wherein Correa further teaches comprising a vaccine or other fluid alarm status indicator light tower (again paragraph 0080) and a pressure regulator (again 48 as shown in at least figure 2); but do not specify situated at a top-most portion of the housing. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such functions, in order to efficiently and safely operate the system.
However, it would have been obvious to provide such elements at such a location in order to enhance viewing for a user to such elements; since shifting the position of the light and regulator would not have modified the operation of the device in an unknown manner; and all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.        

Regarding claim 14, the references teach the spray applicator of claim 1, wherein Correa further teaches the spray module is operable and programmable via a screen (figure 10); but does not specify the screen to be a touch screen. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such functions, in order to efficiently operate the system.
However, touch screens are extremely well known. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide a touch screen, in order to provide increased efficient use of the system.

Regarding claim 16, the references teach a method for administering vaccine or non-vaccine fluid to day old chicks, or other young avian animals, comprising administering vaccine or other non-vaccine fluid to said chicks or other avian animals using the spray applicator of claim 1 (as previously described), thereby administering the vaccine or non-vaccine fluid.

Regarding claim 19, the references teach a method of treating chicks, or other young avian animals, with a formulation comprising the steps of dispersing the formulation using the spray applicator of claim 1; and allowing the chicks to consume the dispensed formulation, thereby treating the chicks or other young avian animals (as previously described);
but do not specify the formulation as probiotic.
However, probiotic formulations are well known. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide the formulation as probiotic, in order to efficiently administer required supplements to the chicks; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, because if the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 20, the references teach the method of claim 19, but do not specify wherein the probiotic formulation is a liquid or liquid-like gel.
Peterson; however, already discloses use of the spray applicator with liquid. Therefore again it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide the probiotic as liquid, in order to efficiently administer required supplements to the chicks; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, because if the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 21, the references teach the spray applicator of claim 1 wherein Peterson further teaches further comprising a source of pressurized air for supplying pressure to the fluid prior to its entry into the spray nozzle (53-58 as shown in figure 4 and described in column 4 lines 9-35, etc.).

Regarding claim 22, the references teach the spray applicator of claim 1 wherein Peterson further teaches the nozzle tip is a component of the at least one actuatable automatic spray nozzle (as previously described).

Regarding claim 26, the references teach the spray applicator of claim 1, wherein Peterson further teaches the applicator is mounted to a base (figure 1), and Correa further teaches which base comprises a rolling means for facilitating the movement of the applicator from one location to another location (figure 1). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a rolling base, in order to facilitate easier movement of the device from location to location, which is the well-known function of rolling means/wheels.

Response to Arguments
Applicant's arguments filed 6/9/22 have been fully considered but they are not persuasive.
Applicant’s arguments towards the drawing objections are not convincing because applicant’s figures 1G and 1H do not show the elements that perform the recited functions as described in the drawing objections.
Applicant’s arguments towards the 112 rejections of claim 1 are not convincing. Applicant has essentially described that actuating a nozzle tip is old and well known in the art. The Examiner agrees. However, applicant’s present claim 1 attempts to recite a new/novel actuating system that produces a new/novel droplet (“greater than 90% of the droplets have diameters sized from 125 to 300 microns from a fluid pressurized from 30 psi to 80 psi”). Therefore, the details of the actuating system become critical. Consequently, the details of how the “new/novel” actuating system produces this “new/novel” droplet are necessary. Without a new/novel actuating system, it becomes obvious for old/well known actuating systems to produce these “new/novel” droplets by way of the obviousness statement provided in the claim 1 rejection above.
Applicant’s arguments are directed towards the 103 rejection of claim 1 are not convincing. Applicant’s disclosure clearly describes “In advantageous embodiments, the actuating means are electrically- or pneumatically- controlled actuators, which are operably linked to the fixed nozzles, and function by allowing rapid cycling between open (i.e. permitting fluid flow to the nozzle) and closed (i.e. blocking fluid flow to the nozzle) positions.” in page 2. This description equates opening to permitting and closing to blocking. Peterson clearly describes opening/permitting and closing/blocking to produce the droplets (see claim 1 rejection). Applicant goes on to describe the differentiations between their device and the device of Peterson. The Examiner agrees that there are differences; however, these differences are not recited in the present set of claims. The Examiner suggests applicant amend the claims to positively recite the differences they believe to be novel between their device and the device of Peterson/Correa. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644